Citation Nr: 0110164	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  98-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 25, 1997 
for a grant of service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to April 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran requested a hearing before a member of the Board 
at the RO.  The veteran was informed of the scheduled hearing 
and submitted a statement that he would appear at a hearing.  
The veteran did not report for the scheduled hearing, and he 
did not file a timely request for a rescheduled hearing.  
Therefore, the Board will proceed to decide the appeal on the 
evidence currently of record.  See 38 C.F.R. § 20.702(d) 
(2000).

 
FINDING OF FACT

The veteran's original claim for service connection for 
systemic lupus erythematosus was received by VA on July 25, 
1997, more than a year after his separation from active 
service.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 25, 1997 
for service connection for systemic lupus erythematosus have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA provides for VA assistance 
to claimants under certain circumstances.  In the instant 
case, the Board finds that the RO complied with the 
requirement of the VCAA that VA make reasonable efforts to 
aid the claimant in substantiating his claim.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board finds that the record as it stands is adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for the assignment of effective dates.  The Board finds that 
the discussion in the rating decision, statement of the case, 
and RO letters to the veteran have informed the veteran and 
his representative of the requirements for entitlement to the 
benefit sought.  The Board finds that no further action is 
necessary to meet the requirements of the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose, because: the issue is entitlement to an earlier 
effective date; the date of claim is known; and the date 
entitlement arose was prior to the date of claim.  Thus, the 
facts relevant to a disposition of the appeal are already of 
record.  Moreover, given the completeness of the present 
record, the Board finds that the veteran will not be 
prejudiced by the Board's consideration of his appeal at this 
time, despite the fact that implementing regulations have not 
yet been finalized.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran contends that the effective date assigned for 
service connection for systemic lupus erythematosus should be 
in March 1991, the date that he returned to the Continental 
United States from the Persian Gulf War.  The veteran 
maintains that he has had systemic lupus erythematosus ever 
since that time.  

The veteran was separated from active service on April 22, 
1996.  The first correspondence received by VA from the 
veteran was a formal application for compensation benefits, 
received on July 25, 1997.  

In September 1997, VA outpatient treatment records dated from 
November 1996 to September 1997 were received.  An August 
1997 VA examination report indicated that systemic lupus 
erythematosus was diagnosed in March 1997.

By rating action in January 1998, the veteran was granted 
service connection and a 60 percent rating for systemic lupus 
erythematosus, effective from July 25, 1997, the date of 
claim.

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As noted above, the veteran asserts that he is entitled to VA 
compensation benefits as of March 1991, as he believes that 
he has had systemic lupus erythematosus since that time.  The 
Board notes that the veteran was on active duty until April 
22, 1996, and that active duty personnel are not entitled to 
VA benefits, so under no circumstances could the veteran be 
entitled to VA benefits prior to April 23, 1996, the day 
after his separation from active service.  See 38 C.F.R. 
§ 3.400.

The veteran's original claim for service connection for 
systemic lupus erythematosus was received more than 15 months 
after discharge from service.  Because the claim was received 
more than a year after separation from service and was 
received after the date entitlement arose, the effective date 
of service connection is the date of claim, July 25, 1997.  
Consequently, the Board concludes that the RO properly 
assigned July 25, 1997 as the effective date of the grant of 
service connection.  Entitlement to an earlier effective date 
is not established.




ORDER

Entitlement to an effective date earlier than July 25, 1997 
for a grant of service connection for systemic lupus 
erythematosus is denied.


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

